Hawkins was charged with breaking and entering the Houston street school-house and stealing therefrom a clock, the property of the City of Atlanta. He was found guilty of larceny from the house, of goods of the value of less than $50; and his motion for a new trial was overruled. The motion contained the general grounds, and alleged that the court erred in overruling defendant’s objection to the testimony of Matthews, the principal of the Houston street school, who on direct •examination testified that the clock was the property of the City of Atlanta. On cross-examination he was asked how he knew this, and answered, because Major Slaton (the superintendent of the schools) told him so, that the clock had been in the school-house for four years, and the school-house and property therein belonged to the City of Atlanta, — he knew that because Major Slaton told him so. The objection was on the ground, that there was better evidence of the ownership of the property, the testimony of Matthews being hearsay merely. The ownership of the property did not otherwise appear; nor does the brief of evidence contain any evidence as to its value.
J. E. Robinson, for plaintiff in error.
C. D. Hill, solicitor-general, contra.